Citation Nr: 0518386	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  98-02 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by a skin rash, including as due to an undiagnosed 
illness.

3. Entitlement to service connection for a disability 
manifested by foot cramps and sore joints, including as due 
to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by loss of appetite and a blood disorder, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1955 to December 1959, and from November 1990 to 
June 1991 (including service in Southwest Asia from January 
to May 1991).  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  A hearing before a 
hearing officer was held at the RO in July 1998.  In June 
1999, the case was remanded for a videoconference hearing.  
Such hearing was held before the undersigned in October 1999.  
In June 2000 the case was remanded for development of 
evidence.  In June and November 2003 it was again remanded, 
to provide the veteran notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) and for further development of 
evidence.  


FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War.

2.  The veteran's bilateral eye disorders, including allergic 
conjunctivitis, nuclear sclerotic cataracts, and aging 
macular degeneration, are known clinical entities, were not 
manifested in service, and are not shown to be related to 
service.

3.  The veteran's skin "rash" has been attributed to the 
known clinical entities of eczema, dermatitis, intertrigo, 
epidermal hypermelanosis, melanoderma, pruritis, xerosis, 
folliculitis, and hyperpigmentation which were not manifested 
in service, and are not shown to be related to service.

4.  The veteran's only lower extremity (right leg and foot) 
complaint noted on examination, is reasonably shown to be due 
to nerve root pathology resulting from his service connected 
lumbar disc disease.  

5.  The veteran has microscopic intermittent hematuria of 
unknown etiology which, of itself, if a laboratory finding 
and not a chronic disability entity; it is not shown to cause 
any impairment; anemia is not shown.  

6.  The veteran is not shown to have a chronic disability 
manifested by loss of appetite.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral eye disability, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2004).

2.  Service connection for a disability manifested by a skin 
rash, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).

3.  Secondary service connection is warranted for nerve root 
pathology causing pain and numbness in the right foot and 
lower leg.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.317 (2004).

4.  Service connection for a disability manifested by loss of 
appetite and a blood disorder, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

An April 2004 (after the rating appealed) letter advised the 
veteran of the evidence needed to establish his claims and of 
his and VA's respective responsibilities in claims 
development.  A November 2003 Board remand informed the 
veteran of certain applicable regulations, including recent 
amendments (effective June 13, 2003) to 38 C.F.R. § 3.317 
(concerning compensation for certain disabilities due to 
undiagnosed illnesses).  Supplemental statements of the case 
(SSOCs) in March and August 2003 outlined pertinent VCAA 
provisions.  

The April 2004 letter to the veteran, while not specifically 
mentioning the "VCAA," appears to meet the Court's 
guidelines regarding VCAA notice.  The letter advised the 
veteran of the evidence needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  While it suggested that he respond 
within 60 days with additional evidence in support of his 
claims, it also advised him that he could take up to a year.  
He did not respond to the letter.  Everything submitted by 
the veteran to date has been accepted for the record and 
considered.  While notice of the VCAA was not provided prior 
to the initial rating decision in this matter (which was well 
before enactment of the VCAA), the veteran is not prejudiced 
by any notice timing defect, as full notice was provided 
prior to the RO's last adjudication of these claims and 
recertification of the case to the Board (and he has had 
ample opportunity to respond/supplement the record).  See 
April 2005 SSOC.

As to notice content (and specifically that the veteran 
should submit everything pertinent), the April 2004 letter 
advised the veteran what type of evidence (to include medical 
records showing current disability and nexus) was needed to 
establish service connection (and by inference what the 
veteran should submit).  The March 2003 SSOC (at page 3) 
advised the veteran to "provide any evidence in [his] 
possession that pertains" to his claims.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's available service medical records and VA and 
private treatment records.  An exhaustive search for certain 
additional service medical records, specifically including 
the veteran's medical records for his first period of service 
(December 1955 to December 1959), was conducted pursuant to 
the Board's June 2000 remand.  It established that no further 
records are available.  The veteran has not identified any 
other pertinent records outstanding.  He has been afforded VA 
examinations.  All of VA's due process, notice, and 
assistance duties are met.  

Factual Basis

A Report of Medical History completed by the veteran in 
September 1978 shows that he indicated that he was in good 
health.  Reports of Medical Examinations in February 1983 and 
August 1987 show that clinical evaluation of the veteran was 
normal.  A July 1991 optometry examination produced the 
diagnosis of left eye pterygium.  (Service connection for 
this particular eye disorder was denied by the RO in February 
1993, and was not appealed.  That determination is final.  
38 C.F.R. § 7105.  The veteran has not indicated that he is 
seeking to reopen that particular claim, and the eye 
disability claim currently on appeal does not encompass the 
entity of left eye pterygium.  An April 1991 redeployment 
examination report includes complaints of back and leg pain; 
no other disorders were reported.  The veteran denied weight 
loss and a rash at that time.  

A Report of Medical History, dated in February 1992, shows 
that no present problems was indicated.  On February 1992 
medical examination clinical evaluation of the veteran was 
normal.  

On Persian Gulf Registry examination in April 1994 the 
veteran complained, in pertinent part, of his feet going to 
sleep at night and leg cramps.  He also complained of a rash.  
Eczema vs. contact dermatitis was diagnosed.  

A May 1994 VA progress note includes a diagnosis of 
hematuria.  A December 1994 VA progress note shows a 
diagnosis of seborrheic dermatitis (on the chest) and eczema 
(on the abdomen).  

On Persian Gulf Registry examination in January 1995 the 
veteran complained of a rash located on his abdomen.  He also 
complained of intermittent parathethias on the right side of 
his neck.  Neck examination was normal.  Hyperpigmented 
popular-type rashes in the abdomen and chest area was also 
shown.  

A March 1995 VA progress note lists the veteran's complaints 
of neck, back, and right shoulder pain.  Chronic pain 
secondary to degenerative joint disease was diagnosed.  

On March 1995 VA skin examination eczema of the mid abdomen 
versus contact dermatitis was diagnosed.  Some intertrigo on 
the bilateral groin was also noted.  

On April 1995 VA joints examination the veteran reported 
turning his right foot in Saudi Arabia.  He added that since 
then his feet have cramped.  He also complained of back pain.  
The physician noted that cramping in the legs suggested 
vascular involvement.  

On April 1995 VA eye examination the veteran complained of 
blurred near vision.  He reported being exposed to smoke, 
dust, and cleaning chemicals while in the Persian Gulf.  He 
gave a history of being diagnosed with a growth on his left 
eye 18 years earlier.  Left eye pterygium was diagnosed.  He 
also had refractive error with presbyopia.
On April 1995 VA general medical examination, the diagnoses 
included, in pertinent part, left eye ptyerygium and 
microscopic hematuria, etiology unknown.

A February 1997 VA Medical Certificate includes a diagnosis 
of dermatitis.  A February 1998 VA progress note shows a 
diagnosis of left eye pterygium.

An April 1998 private medical record shows a diagnosis of 
chronic dermatitis.  An April 1998 private pathology report 
shows findings of mild chronic dermatitis with epidermal 
hypermelanosis and melanoderma (from the right upper 
shoulder).  

At his July 1998 hearing before a hearing officer the veteran 
complained of cramps in his left leg and of a rash on his 
stomach.  See pages 5 and 8, respectively, of hearing 
transcript.  He also indicated that he had a growth on his 
left eye during his first period of service.  See page 13 of 
hearing transcript.  

On October 1998 VA genitourinary examination microscopic 
hematuria, by history (in 1991), following trauma, degree not 
known was diagnosed.  The veteran advised the examiner that 
red blood cells were found in his urine following a fall in 
1991, and that he was urologically asymptomatic and never had 
any gross hematuria.  

VA urologic testing accomplished in March 1999 showed 
findings reflective of hematuria of prostate origin.

In October 1999 the veteran testified before the undersigned 
that he first noted a rash upon returning from Saudi Arabia, 
and that he was treated privately for this condition about 2 
to 3 months after he returned.  See page 3 of hearing 
transcript.  He clarified that his claimed eye disorder was 
manifested by a growth.  See page 7 of hearing transcript.  
The veteran indicated that he had not been recently treated 
for his claimed stomach disorder.  See page 8 of hearing 
transcript.  He added his blood disorder claim encompassed 
both blood in the urine and anemia.  See page 10 of hearing 
transcript.

An October 2001 private medical record includes diagnoses of 
pruritis, xerosis, and folliculitis.  A November 2001 private 
medical record includes a diagnosis of folliculitis.

A July 2002 private eye examination report shows a diagnosis 
of early bilateral cataracts.

On November 2004 VA feet and skin examination the veteran 
complained of numbness in the lateral aspect of his right 
lower leg and right foot.  The examiner opined that this 
condition was associated with nerve root involvement of the 
lower back which includes disc disease.  The examiner added 
that this condition was "not associated with any undiagnosed 
illness or illness of chronic disease, but rather is a 
definite manifestation of nerve root involvement at the lower 
back."  The diagnoses included degenerative lumbar spine 
disc disease and normal foot examination.  Concerning the 
veteran's rash complaints, he reported having a rash since 
service.  The rash was on his middle chest with some 
residuals of hyperpigmentation in the lateral aspect of both 
legs.  Lichenoid dermatitis was diagnosed.  The examiner also 
noted that the veteran had a history of treatment for chronic 
dermatitis over the years.  Hyperpigmentation as residual of 
previous skin inflammation, inactive, was diagnosed.  The 
examiner added that no other physical findings as relating to 
the veteran's present complaints could be classified as an 
undiagnosed illness or unexplained medical multisystem 
chronic illness.  

Another VA examination report on file, also dated in November 
2004, shows that the veteran provided a history of blood in 
his urine.  A negative digestive system history was reported.  
The veteran denied peptic ulcer disease, ingestion, or 
heartburn.  He denied problems with his appetite.  Urinalysis 
showed 3+ blood and greater than 100 red blood cells.  
Complete blood count evaluation was essentially within normal 
limits.  Intermittent microscopic hematuria was diagnosed.  
The examiner commented that the veteran had been worked up in 
the past for hematuria without significant findings.  The 
examiner added that the veteran had no evidence of an 
undiagnosed illness nor an unexplained chronic multisystem 
illness.  

On November 2004 VA eye examination mild bilateral allergic 
conjunctivitis, mild bilateral nuclear sclerotic cataracts, 
inactive left eye pterygium, and mild bilateral aging macular 
degeneration were diagnosed.  The veteran denied any history 
of surgery, injury, or other significant eye problems.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury that was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disability which is proximately due to, or the result of, a 
service connected disability may also be service connected.  
38 C.F.R. § 3.310.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.
In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Bilateral Eye Disability

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, meeting the service 
requirements for triggering application of Persian Gulf War 
presumptions.  See 38 U.S.C.A. §§ 1117, 1118.  38 C.F.R. 
§ 3.317 also requires that there be disability manifested by 
one or more signs or symptoms of an undiagnosed illness.  The 
Board finds that while the evidence of record shows that the 
veteran has in fact presented evidence that he has a chronic 
disability manifested by eye-related symptoms, such 
disability has been attributed to well-established clinical 
entities, to include allergic conjunctivitis, nuclear 
sclerotic cataracts, and aging macular degeneration, not to 
undiagnosed illness.  Hence, the claim that the veteran's 
bilateral eye disability is due to an undiagnosed illness 
incurred during Persian Gulf service is without merit.
While the veteran's contentions have been primarily centered 
on his service in the Persian Gulf during Operation Desert 
Storm, the claim must also be considered on a direct basis, 
i.e., it must also be determined if any bilateral eye 
disability may be directly related to the veteran's periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).  No current chronic eye disability was manifested  in 
service.  Furthermore, there is no competent evidence linking 
any of the veteran's diagnosed eye disorders to active duty.  
In fact, on November 2004 VA eye examination the examiner 
opined that all of the veteran's current eye disorders were 
either normal for a person the veteran's age or were 
extremely common for people who lived in the area.  The 
veteran has not submitted (and the record does not include) 
any competent (medical) evidence that his current bilateral 
eye problems are related to his active service or to any 
incident therein.  

The veteran's own assertion that there is a nexus between his 
claimed eye disorders and his military service is not 
competent evidence.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu, supra.  Nothing 
in the record indicates that the veteran has the appropriate 
knowledge or experience to make these determinations, nor is 
it contended otherwise.  The preponderance of the evidence is 
against this claim.  Hence, it must be denied.

Skin Rash

The veteran seeks service connected for a "rash", alleging 
that such symptom is due to undiagnosed illness resulting 
from his Persian Gulf service.  It is clearly shown that he 
now has chronic disability manifested by a "rash".  
However, such disability has been attributed to well-
established clinical entities, to include eczema, dermatitis 
(contact and seborrheic), intertrigo, epidermal 
hypermelanosis, melanoderma, pruritis, xerosis, folliculitis, 
and hyperpigmentation, not to undiagnosed illness.  On 
November 2004 VA skin examination the examiner opined that no 
physical findings could be classified as an undiagnosed 
illness or an unexplained medical multisystem chronic 
illness.  Hence, the claim that a disability manifested by 
rash is due to an undiagnosed illness incurred during Persian 
Gulf service is without merit.

While the veteran's contentions have been primarily centered 
on his service in the Persian Gulf during Operation Desert 
Storm, the claim must also be considered on a direct basis, 
i.e., it must also be determined if rash-causing disability 
may be directly related to the veteran's periods of active 
duty.  Combee, supra.  There is no competent evidence linking 
any of the veteran's diagnosed rash-causing skin disorders to 
active duty.  Such disorders were not manifested in service.  
The veteran has not submitted (and the record does not 
include) any competent (medical) evidence that his current 
skin-related disorders are related to his active service or 
to any incident therein.  The veteran's own assertion that 
there is a nexus between his claimed skin disorders and his 
military service is not competent evidence.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Espiritu, supra.  Nothing in the record indicates that the 
veteran has the appropriate knowledge or experience to make 
these determinations, nor is it contended otherwise. 

As the veteran's "rash" is shown to be due to known 
clinical entities which are not related to his service, the 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.

Foot Leg/Foot Disability

While this disability entity was previously characterized as 
foot cramps/sore joints, on November 2004 VA examination the 
veteran clarified that his only complaint in this regard was 
of constant numbness and pain in the lateral aspect of his 
right leg and right foot.  The examiner specifically 
attributed these symptoms to nerve root pathology resulting 
from the veteran's service-connected lumbar disc disease.  
The law provides that disability which is proximately due to 
or the result of a service connected disability may be 
service connected.  38 C.F.R. § 3.310.  Consequently, 
secondary service connection for nerve root pathology causing 
numbness and pain in the right lower leg and foot is 
warranted.    
Loss of Appetite and a Blood Disorder

As noted, the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, meeting the service 
requirements for triggering application of Persian Gulf War 
presumptions.  See 38 U.S.C.A. §§ 1117, 1118.  38 C.F.R. 
§ 3.317 also requires that there be disability manifested by 
one or more signs or symptoms of an undiagnosed illness.  

Regarding the blood disorder, the veteran has indicated that 
the disability he seeks to have service connected includes 
hematuria and anemia.  While the evidence reflects diagnoses 
of intermittent microscopic hematuria of undetermined 
etiology, such diagnosis, of itself, merely reflects a 
laboratory finding (blood in the urine; See Dorland's, 27th 
ed. p. 743), not a chronic disability entity, by definition, 
i.e., intermittent is inconsistent with chronic.  
Furthermore, it is not shown to cause any impairment of 
function (and hence would not be compensable, as required to 
establish service connection under 38 U.S.C.A. § 1117).  As 
disability manifested by hematuria is not shown, service 
connection for such disability is not warranted.  Likewise, 
it is not shown that the veteran has anemia (laboratory 
studies have shown normal blood count).  Accordingly, service 
connection for chronic disability manifested by anemia is not 
warranted.  

The veteran has not submitted (and the record does not 
include) any competent (medical) evidence that he has a 
disability manifested by loss of appetite.  In fact, on 
recent (November 2004) VA examination the veteran denied 
problems with appetite.  A current disability is a threshold 
requirement for establishing service connection (see Hickson, 
supra).  In the absence of evidence of current disability, 
there is no valid claim of service connection.







ORDER

Service connection for a bilateral eye disability, including 
as due to undiagnosed illness, is denied.

Service connection for a disability manifested by a skin 
rash, including as due to undiagnosed illness, is denied.

Secondary service connection for lumbar disc related nerve 
root pathology manifested by right foot and leg numbness and 
pain is granted.

Service connection for a disability manifested by loss of 
appetite and a blood disorder, including as due to 
undiagnosed illness, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


